Citation Nr: 0739064	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-32 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Service connection for diabetes mellitus.

2.  Service connection for hypertension, as secondary to 
diabetes mellitus.

3.  Service connection for hearing loss.

4.  Service connection for coronary artery disease (CAD) with 
early congestive heart failure.

5.  Service connection for an eye disability secondary to 
diabetes mellitus.

6.  Service connection for bilateral tinnitus.

7.  Service connection for peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1973.  The veteran's DD Form 214 does not show any 
service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2005, a statement 
of the case was issued in August 2005, and a substantive 
appeal was received in October 2005.   

The veteran was scheduled for an August 2007 videoconference 
hearing.  However, the veteran failed to report for the 
hearing or provide good cause for his failure to report.  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during the veteran's 
active duty service for many years after service, nor is it 
otherwise related to service.

2.  Hypertension was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service, to include as secondary to 
diabetes mellitus.

3.  Hearing loss was not manifested during the veteran's 
active duty service, nor is there any current diagnosis of 
hearing loss.  

4.  Coronary artery disease with heart failure was not 
manifested during the veteran's active duty service or many 
years after service, nor is it otherwise related to service.  

5.  An eye disability was not manifested during the veteran's 
active duty service; nor is there any current diagnosis of an 
eye disability.  

6.  Tinnitus was not manifested during the veteran's active 
duty service; nor is there any current diagnosis of tinnitus.  

7.  Peripheral neuropathy was not manifested during the 
veteran's active duty service, nor is there any current 
diagnosis of peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Hearing loss disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  Coronary artery disease with heart failure was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Eye disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

7.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in July 2004.  In October 2004, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the October 2004 VCAA notice 
preceded the February 2005 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
letter in October 2004 in which it advised the appellant of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Since the Board concludes below that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings and 
effective dates are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  While the veteran has not been 
afforded a VA medical examination with etiology opinion, as 
more particularly explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss, diabetes mellitus, and cardiovascular diseases 
(including hypertension), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records show no findings 
attributed to any of the claimed disabilities.  An August 
1973 service medical record refers to complaints associated 
with an old accidental, self-inflicted gunshot wound to the 
right chest.  He reported at that time that his chest was 
aching.  Upon examination, chest was clear to percussion and 
auscultation and had excellent expansion.  His heart was 
"OK" and he was assessed with normal pulmonary functions.  
He underwent an October 1973 separation examination that 
yielded normal findings.  He also completed an October 1973 
Report of Medical History in which he specifically denied 
having eye trouble, ear trouble, hearing loss, palpitation or 
pounding heart, heart trouble, high or low blood pressure, or 
cramps in his legs.  He stated that "I am in very good 
health."  The Board notes that he reported having had pain 
or pressure in his chest (presumably referring to the 
aforementioned gunshot wound).    



Diabetes mellitus
The first evidence of diabetes mellitus is a July 2001 
Memorial Hermann Baptist Hospital Report in which the veteran 
is diagnosed with "new onset Diabetes Mellitus."  An August 
2001 report also notes that the veteran was diagnosed with 
diabetes "just recently."  There is no indication that the 
veteran's diabetes is in any way related to service.  

The Board notes that the veteran has not been provided with a 
VA examination or opinion regarding a possible nexus to 
service.  In the case of a claim for disability compensation, 
the assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's act of 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim. See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that in 
the absence of any findings or diagnoses in the service 
medical records or within one year of service, to seek a 
medical nexus opinion at this late stage would require the 
clinician to engage in mere speculation.  That is, there are 
no findings in the service medical records to which a medical 
professional could possibly link a current diagnosis.  As 
such, the Board finds that a medical examination or opinion 
is not necessary to properly adjudicate the claim.

The lack of any post-service medical records until July 2001 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In the absence of any findings in the service medical records 
or for approximately 28 years after service; and without a 
nexus opinion linking the current disability to service; the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for diabetes mellitus must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension
The Board notes that since the veteran is not service 
connected for diabetes mellitus, it is not possible to be 
service connected for hypertension as secondary to diabetes 
mellitus.  Therefore, the Board will assess whether the 
veteran can be service connected for hypertension on a direct 
basis.

As noted above, the veteran completed a Report of Medical 
History in which he specifically denied having hypertension.  
His blood pressure at his separation examination was 120/78 
which is within normal limits.  In fact, his blood pressure 
was lower than it was upon entering service.  His blood 
pressure on his March 1973 entrance examination was 130/86.  

The earliest evidence of hypertension is an August 1999 
Baptist Hospital report that reported a history of 
hypertension.  There is no indication of how long of a 
history.  There is also no indication that the veteran's 
hypertension is in any way related to service.   

Once again, the veteran has not been provided with a VA 
examination or opinion regarding a possible nexus to service 
because in the absence of any findings or diagnoses in the 
service medical records or within one year of service, to 
seek a medical nexus opinion at this late stage would require 
the clinician to engage in mere speculation.  As such, the 
Board finds that a medical examination or opinion is not 
necessary to properly adjudicate the claim.

The lack of any post-service medical records until August 
1999 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In the absence of any findings in the service medical records 
or for approximately 26 years after service; and without a 
nexus opinion linking the current disability to service; the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, the veteran completed an October 1973 Report 
of Medical History in which he specifically denied hearing 
loss.  Upon separation from service, his right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 25, 10, 10, and 10 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 30, 15, 5, 
and 5 decibels, respectively.  As such, the veteran did not 
have a hearing loss disability upon separation from service.  

Moreover, there is no medical evidence that the veteran has a 
current hearing loss disability.  The post service medical 
evidence does not contain any findings attributed to hearing 
loss.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. 
Brown, 104 F.3d 1328 (1997).  It is well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability. See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Once again, the veteran has not been provided with a VA 
examination or opinion regarding a possible nexus to service 
because in the absence of any findings or diagnoses in the 
service medical records or within one year of service, to 
seek a medical nexus opinion at this late stage would require 
the clinician to engage in mere speculation.  Even if the 
veteran does have a current hearing loss disability, there 
would be nothing upon which a nexus opinion could be based.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hearing loss must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Coronary artery disease (CAD) with heart failure
The first mention of CAD or heart failure is an August 2001 
Memorial Hermann Baptist Orange Hospital report.  A chest x-
ray revealed interstitial markings bilaterally with blunting 
of the right costophrenic angle.  His electrocardiogram 
showed a normal sinus rhythm with a rate of 78, leftward 
axis, left ventricular hypertrophy.  He was diagnosed with 
diabetes mellitus type II, new onset; and hypertension.  He 
was noted to be a "marked risk for CAD.  His EKG looks OK, 
but his chest x-ray has worsened."  Valvular heart disease 
became present in September 2002.  There is no indication 
that the veteran's CAD or heart disease is in any way related 
to service.  

Once again, the veteran has not been provided with a VA 
examination or opinion regarding a possible nexus to service 
because in the absence of any findings or diagnoses in the 
service medical records or within one year of service, to 
seek a medical nexus opinion at this late stage would require 
the clinician to engage in mere speculation.  As such, the 
Board finds that a medical examination or opinion is not 
necessary to properly adjudicate the claim.

The lack of any post-service medical records until August 
2001 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In the absence of any findings in the service medical records 
or for approximately 28 years after service; and without a 
nexus opinion linking the current disability to service; the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for CAD with heart disease must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Eye disability secondary to diabetes mellitus
The Board notes that since the veteran is not service 
connected for diabetes mellitus, it is not possible to be 
service connected for an eye disability as secondary to 
diabetes mellitus.  Therefore, the Board will assess whether 
the veteran can be service connected for an eye disability on 
a direct basis.

As noted above, the veteran's service medical records contain 
no findings attributed to an eye disability.  He completed a 
Report of Medical History in which he specifically denied 
having any eye trouble; and his separation examination was 
normal.    

Moreover, there is no medical evidence that the veteran has a 
current eye disability.  The only evidence of an eye 
disability is an October 1999 treatment report that shows 
that he was diagnosed with a foreign body in his right eye.  
The foreign object was removed.  There was no indication that 
the foreign body was in any way related to service; and there 
is no evidence of continued treatment or a current eye 
disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Once again, the veteran has not been provided with a VA 
examination or opinion regarding a possible nexus to service 
because in the absence of any findings or diagnoses in the 
service medical records, to seek a medical nexus opinion at 
this late stage would require the clinician to engage in mere 
speculation.  Even if the veteran does have a current eye 
disability, there would be nothing upon which a nexus opinion 
could be based.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an eye disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Tinnitus
As noted above, the veteran completed an October 1973 Report 
of Medical History in which he specifically denied any ear 
trouble.  He underwent an audiological examination and there 
is no indication that he complained of tinnitus.    

Moreover, there is no medical evidence that the veteran 
currently has tinnitus.  The post service medical evidence 
does not contain any treatment records regarding tinnitus.  
The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Once again, the veteran has not been provided with a VA 
examination or opinion regarding a possible nexus to service 
because in the absence of any findings or diagnoses in the 
service medical records, to seek a medical nexus opinion at 
this late stage would require the clinician to engage in mere 
speculation.  Even if the veteran currently suffers from 
tinnitus, there would be nothing upon which a nexus opinion 
could be based.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Peripheral neuropathy
As noted above, the veteran's service medical records contain 
no findings attributed to peripheral neuropathy; including a 
normal separation examination and Report of Medical History.  

Moreover, there is no medical evidence that the veteran 
currently suffers from peripheral neuropathy.  The Board 
notes that there is an October 2003 treatment report in which 
the veteran complained chest pain, abdominal pain, and left 
leg pain of three days duration.  However, he was not 
diagnosed with peripheral neuropathy; there is no indication 
of continued treatment for left leg pain; and there is no 
indication that the left leg pain was in any way related to 
service.    

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Once again, the veteran has not been provided with a VA 
examination or opinion regarding a possible nexus to service 
because in the absence of any findings or diagnoses in the 
service medical records, to seek a medical nexus opinion at 
this late stage would require the clinician to engage in mere 
speculation.  Even if the veteran does have a peripheral 
neuropathy, there would be nothing upon which a nexus opinion 
could be based.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for peripheral neuropathy must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


